The holding that one named as beneficiary in a will, without regard to other interest, may contest the will, is in conflict with the interpretation of the statute, Code 1923, § 10625, in Braasch et al. v. Worthington, 191 Ala. 210, 67 So. 1003, Ann.Cas.1917C, *Page 621 
903, and Allen v. Pugh, 206 Ala. 10, 89 So. 470.
The statute since its interpretation in the case first cited has been readopted in the Code of 1923, without change, and is a legislative confirmation of such interpretation. Barnewall v. Murrell, 108 Ala. 366, 18 So. 831.
It appears from the petition to probate the will, however that Romania Baker was next of kin and entitled to take as heir at law, and is within the holding in Braasch et al. v. Worthington, supra. I therefore limit my concurrence to the result.
                              On Rehearing.